Citation Nr: 0407485	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to December 
1973, June 1977 to March 1979, and from July 1982 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  

The Board notes that evidence pertinent to this appeal was 
received at the Board after the appeal was certified to the 
Board.  In view of our disposition below, it is unnecessary 
to refer this case to the RO for initial consideration of 
this evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received.  

2.  Service connection is in effect for mechanical low back 
pain and herniated nucleus pulposus at L5-S1, status post 
laminectomies, rated 60 percent disabling; generalized 
anxiety disorder and panic disorder with agoraphobia, rated 
30 percent disabling; benign essential tremor of the left 
hand, rated 20 percent disabling; benign essential tremor of 
the right hand, rated 10 percent disabling; and for second 
metatarsal osteotomy of the left foot, rated noncompensably 
disabling.  The combined service-connected evaluation is 80 
percent.  

3.  The veteran has a high school education, and training in 
electronics, welding, and pipe fitting.  He has occupational 
experience in maintenance work with a factory and as an 
electrician and welder.  His most recent formal claim for a 
TDIU indicates that he last worked full time in September 
1999.  

4.  The veteran is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
decision reached herein.  

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

The record shows that service connection is in effect for 
mechanical low back pain and herniated nucleus pulposus at 
L5-S1, status post laminectomies, which is evaluated as 60 
percent disabling; generalized anxiety disorder and panic 
disorder with agoraphobia, which is evaluated as 30 percent 
disabling; benign essential tremor or the left hand, which is 
evaluated as 20 percent disabling; benign essential tremor of 
the right hand, which is evaluated as 10 percent disabling; 
and for second metatarsal osteotomy of the left foot, which 
is evaluated as noncompensably disabling.  The combined 
service-connected evaluation is 80 percent.  

The record further shows that the veteran has a high school 
education and training in electronics, welding, and pipe 
fitting.  He has occupational experience in maintenance work 
with a factory and as an electrician and welder.  His most 
recent formal claim for a TDIU indicates that he last worked 
full time in September 1999.  

The record suggests a progressively debilitating low back 
pathology.  When the veteran underwent a VA neurological 
examination in September 1999, he reported that he could not 
sit for prolonged periods of time without having stiffness in 
the lower back upon standing up.  His lower back would hurt, 
made bearable by Tylenol, when he would try to bend over 
several times, and his treating physician suggested that he 
not try to lift anything.  The veteran described constant 
pain in the back, which he said was a "grabbing, aggravating 
pain or like a toothache," which sometimes shot down his 
right lower extremity.  His back pain got worse with 
prolonged sitting or standing.  On examination, he had 
straight leg raising to 25 degrees on the right and to 15 
degrees on the left with pain to the lower back.  The 
strength in the lower extremities was 4/5.  He had forward 
flexion to 60 degrees and backward extension to 15 degrees.  
He had lateral bending to 15 degrees, bilaterally, and 
rotation to 15 degrees, bilaterally, with pain to the lower 
back at the end of the range of motion.  X-rays were 
interpreted as showing degenerative changes, small anterior 
and lateral osteophytes, at L2-3 and L5-S1.  The 
radiologist's impression was that the findings were 
consistent with mild osteoarthritis.  

However, in December 1999, the veteran underwent a right L5 
discectomy at a VA hospital.  By February 2001, an MRI by VA 
showed reherniation at L5-S1 on the right.  When seen at the 
VA neurosurgery clinic later in February, he complained of 
back pain when up, with occasional right leg pain.  His chief 
complaint on VA orthopedic examination in June 2001 was low 
back pain.  He said that he continued to have numbness in his 
right leg and that his pain was 80 percent in his back and 20 
percent in his leg.  He took Percocet for his pain and used a 
TENS unit.  On examination, the veteran had tenderness to 
palpation of the paraspinal muscles over the sacroiliac 
joints in the sciatic notches or over the greater 
trochanters.  Although he was able to touch his toes without 
difficulty, backward extension was painful and limited to 10 
degrees, while lateral bending and rotation were to 15 
degrees, bilaterally.  Lateral bending and rotation to the 
right caused pain.  The pain was usually down the back of his 
leg to the bottom of his foot and all of his toes.  His 
tandem gait revealed some mild instability.  Sitting, he had 
5/5 strength in the lower extremities; "however, he gives 
way in multiple myotones on the right."  His sensation was 
decreased over the right medial foot first web space and 
right medial leg.  His Achilles reflex was 1+ on the left and 
zero on the right.  The findings from the x-rays and MRI of 
February 2001 were noted.  The impressions were chronic 
mechanical low back pain, and herniated disc at L5-S1.  The 
examiner believed that the veteran would benefit from 
physical therapy and perhaps from a lumbar corset.  He did 
not feel that further surgery would be very beneficial.  

However, the record shows that in February 2002 at a private 
hospital, the veteran underwent extensive back surgery that 
included a bilateral decompressive laminectomy of L5 and 
partially of S1 and bone grafting and fusion of L5-S1.  The 
postoperative diagnosis was failed back syndrome (post 
laminectomy syndrome).  

The veteran's private treating physician noted in July 2002 
that the February 2002 surgery improved the right-sided 
radicular symptoms but that the veteran continued to 
experience a lot of low back pain and numbness in his right 
foot.  The veteran reported that he could not walk any 
further than from the parking lot back to the clinic.  He 
said that his back and right leg gave out.  He could stand 
for about 20 minutes and could sit for about 30 minutes if he 
got up periodically.  He said that he had difficulty sleeping 
because of discomfort involving his right side.  He reported 
that his back felt stiff and that bending aggravated his 
pain.  The veteran stated that any kind of job that required 
any bending caused him to be unable to move after 20 minutes.  
He reported that he was an electrician and a welder before he 
became disabled.  On examination, he had a well-healed 
incision over the lumbar area that was very tender to 
palpation.  His straight leg raising caused back pain.  He 
had residual weakness and pain in the right lower extremity 
following his two back operations.  He had weakness of 
dorsiflexion of the right big toe.  There was an absent ankle 
jerk on the right side.  The examiner found that the veteran 
also had cervical as well as lumbar disc disease.  The 
examiner was of the opinion that the veteran was essentially 
disabled and that there was probably some type of sedentary 
work he could do if he had a good education.  

In addition to his failed back syndrome, the record shows 
that the veteran's essential tremors of the hands essentially 
preclude his ability to do any precision-type work, 
especially welding.  It was reported on VA neurological 
examination in September 1999, moreover, that a medication he 
took to control his shaking adversely affected his memory.  
The veteran was right handed, and his shaking was worse on 
the left.  The shaking was worse with activities or whenever 
he was involved emotionally, such as when he argued with 
someone.  If he did some strenuous activities for about 20 
minutes, the shaking would become so bad that he could not 
even hold a cup of water.  On examination, his right hand 
squeezed up to 11 pounds and his left hand up to 12 pounds 
with more pronounced shaking.  His upper extremity strength 
appeared to be preserved at 5/5 both proximally and distally.  

The record tends to show that work requiring any significant 
lifting, bending or fine motor skills with the hands is 
precluded by the veteran's service-connected low back 
disorder and essential tremors of the hands.  In addition, 
medication taken to control the tremors tends to impair the 
veteran's memory.  VA psychiatric examinations in December 
1999 and July 2001 show that he requires multiple medications 
for his anxiety and that his service-connected psychiatric 
impairments moderately to strongly affect his capacity to 
function in the workplace.  His service-connected psychiatric 
disability also interferes with social relationships.  While 
his Global Assessment of Functioning (GAF) score was 65 on 
examination in December 1999, it was 55 when he was examined 
by VA in July 2001.  The GAF is a scale reflecting 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  

The Board notes that the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the claimant is capable of performing 
the physical and mental acts required by employment, not 
whether the claimant can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The report of 
psychiatric examination in July 2001 reflects the veteran's 
main concern that his tremors and anxiety preclude the use of 
tools, including as an electrician.  He also reported that he 
experienced about three to four panic attacks a month.  
Realistically, the combined effects of the veteran's service-
connected disabilities essentially preclude his capacity to 
get and keep substantially gainful employment.  As a 
practical matter, his physical impairments resulting from 
service-connected disability prevent him from performing the 
intensely physical labors, including those requiring fine 
motor skills, that he once could.  And his service-connected 
psychiatric symptoms, including his panic attacks and the 
memory problems resulting from medication for his tremors, 
render him unable to perform the kinds jobs normally 
associated with sedentary employment.  This case is not free 
from doubt.  However, the Board will accord the veteran the 
benefit of the doubt and find that he is unemployable as a 
consequence of his service-connected disabilities.  See 
38 U.S.C.A. § 5107(b).  It follows that his claim of 
entitlement to a TDIU must be granted.  


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



